Exhibit 99.1 Mad Catz® Reports Fiscal 2017 Second Quarter Financial Results San Diego, CA – November 3, 2016 – Mad Catz Interactive, Inc. (“Mad Catz” or the “Company”) (NYSE MKT: MCZ), today announced financial results for the fiscal 2017 second quarter ended September 30, 2016. Key Highlights of Fiscal 2017 Second Quarter and Subsequent: • Fiscal 2017 second quarter net sales decreased 62% to $14.9 million, driven primarily by a decrease in sales of Rock Band 4 products; by geography, the Company recorded a 63% decrease in net sales to the Americas, a 62% decrease in net sales to EMEA and a 44% decrease in net sales to APAC; • Gross margin declined to 3.6% from 23.1% in the prior year quarter, driven primarily by charges of $2.2 million related to Rock Band 4 in connection with price reductions to retailers and write-downs of inventory and other assets, as well as product mix and increased freight costs; • Sold the Saitek simulation product line to Logitech for $13.0 million cash; • Total sales and marketing, general and administrative, and research and development expenses decreased 49% from the prior year period to $4.1 million as the Company continued to realize the benefits of restructuring activities undertaken during the fourth quarter of fiscal 2016 and from lower cooperative advertising costs as a result of lower Rock Band 4 sales; • Operating income, which included an $8.2 million gain on the Saitek sale, increased to $4.5 million from $0.9 million in the prior year; • Diluted net income per share was $0.06, compared to diluted net loss of ($0.02) in the prior year; • Net position of bank loans, less cash and restricted cash, was $9.2 million at September 30, 2016, compared to $9.4 million at June 30, 2016 and $12.7 million at September 30, 2015; • Sold no shares under the “At-the-Market” (“ATM”) equity offering program; • Completed the sale of the remaining Rock Band 4 inventory prior to the end of the wind-down period; • Shipped the new Tritton ARK™ 100 headsets, part of the Company’s new Tritton ARK Series line of innovative gaming headsets; and • Announced the details and shipment schedule of the Company’s entirely upgraded line of RAT mice, which include the RAT1, RAT4, RAT6, RAT8, RAT PRO S+ and RAT PRO X+. 1 Summary of Financials (in thousands, except margins and per share data) ThreeMonthsEnded September30, SixMonthsEnded
